Title: IX. George Washington to Thomas Jefferson, 31 March 1791
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount-Vernon March 31st. 1791.

Having been so fortunate as to reconcile the contending interests of Georgetown and Carrollsburg, and to unite them in such an agreement as permits the public purposes to be carried into effect on an extensive and proper scale, I have the pleasure to transmit to you the enclosed proclamation, which, after annexing your counter signature and the seal of the United States, you will cause to be published.

The terms agreed on between me, on the part of the United States, and the Landholders of Georgetown and Carrollsburg are—That all the land from Rock-creek along the river to the eastern-branch and so upwards to or above the ferry including a breadth of about a mile and a half, the whole containing from three to five thousand acres is ceded to the public, on condition that, when the whole shall be surveyed and laid off as a city, (which Major L’Enfant is now directed to do) the present Proprietors shall retain every other lot—and, for such part of the land as may be taken for public use, for squares, walks, &ca., they shall be allowed at the rate of Twenty five pounds per acre.—The Public having the right to reserve such parts of the wood on the land as may be thought necessary to be preserved for ornament &ca. The Landholders to have the use and profits of all their ground until the city is laid off into lots, and sale is made of those lots which, by the agreement, become public property. No compensation is to be made for the ground that may be occupied as streets or alleys.
To these conditions all the principal Landholders except the purchaser of Slater’s property who did not attend have subscribed, and it is not doubted that the few who were not present, will readily assent thereto. Even the obstinate Mr. Burns has come into the measure. The enlarged plan of this agreement having done away the necessity, and indeed postponed the propriety, of designating the particular spot, on which the public buildings should be placed, until an accurate survey and subdivision of the whole ground is made, I have left out that paragraph of the proclamation.
It was found, on running the lines that the comprehension of Bladensburg within the district, must have occasioned the exclusion of more important objects—and of this I am convinced as well by my own observation as Mr. Ellicott’s opinion. With great regard and esteem, I am dear Sir, Your most obedient Servant,

Go: Washington

